IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-09-00384-CV

DIANA L. AMBRIATI,
                                                                    Appellant
    v.

FIRST FIRE & SAFETY EQUIPMENT, INC.,
                                                                    Appellee



                              From the 414th District Court
                                McLennan County, Texas
                               Trial Court No. 2008-1435-5


                              MEMORANDUM OPINION


         The Clerk of this Court has twice notified Appellant Jeremy Ambriati1 that he

must pay the filing fee in this appeal or establish indigent status. Most recently, the

Clerk notified Ambriati that, if the filing was not paid within ten days, the appeal

would be presented to the Court for dismissal. Ambriati has not paid the filing fee or

otherwise responded to this notice. Appellee has filed a motion to dismiss the appeal.

1
        According to the notice of appeal, Jeremy Ambriati is pursuing this appeal on behalf of his
mother Diana L. Ambriati who is deceased. See TEX. R. APP. P. 7.1(a)(1); TEX. R. CIV. P. 151. Although
Diana apparently died before judgment, it does not appear that Jeremy filed a suggestion of death as
required by Rule 151. Thus, we retain the style of the case as originally docketed in the trial court,
consistent with documentation received from the district clerk.
        The motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.3(c).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 31, 2010
[CV06]




Ambriati v. First Fire & Safety Equip., Inc.                                        Page 2